Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/22 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 14, line 2, “the controller” lacks proper antecedent basis.
	In claim 15, line 3, “the controller” lacks proper antecedent basis.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 14, 21, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP2008046216) in view of Ishigaki (JP10112891A).
 	Regarding claim 1, Takashi discloses an image projection device comprising: a projector configured to project an image (103); and an operation unit (501) configured to receive an operation performed by an operator, wherein the projector is in a projecting state while the operation unit is receiving a pressing operation performed by the operator, wherein the projector is in a non-projecting state while the operation unit is not receiving a pressing operation performed by the operator (note par. 25 of the translation, which states that the operation member 501 is, for example, a button that is pressed down to switch the projection image), wherein the operation unit is arranged on an upper surface of the image projection device, except 
wherein a bottom surface of the image projection device has a step formed under the operation unit, the step being projected downward in a pressing direction of a button provided on the operation unit.
	Ishigaki, from the similar field of endeavor, teaches an ergonomic electronic device housing, which has the similar structures as claimed (note the drawings).  The ergonomic housing improves operability and stability (note translation).  It is clear that the ergonomic housing is not limited for remote controllers only but also for any device that requires handling of the user.   
	Knowing that the handheld projector 103 of Takashi can be instable due to the excessive bulkiness of the frontal area around the index finger as illustrated in Fig. 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the ergonomic structures of Ishigaki into Takashi to reduce or shave the frontal area of the projector housing 103 around and beyond the index finger area of Fig. 6 so that the stability of the projector could be improved when holding by the user’s hand.     
	Regarding claim 2, Takashi discloses a main body housing the projector, wherein the projector projects the image by emitting light to an outside, and wherein the operation unit is installed so as to make an angle formed between a direction of a center of an optical axis of the light, and a pressing direction of the operation unit, not be equivalent to 90 degrees (note the oblique line of the housing 103 as shown in Fig. 4).
	Regarding claim 3, Takashi discloses the operation unit is installed to make an angle formed between a direction of a center of an optical axis of the projector, and the pressing direction of the operation unit, be an obtuse angle (par. 18 of the translation states that the front end 103b may be directed obliquely upward or obliquely downward, which means the angle in between the optical axis of the projector and the direction of the operation member 501 are either in obtuse or acute angle).
	Regarding claim 4, Takashi discloses in response to a predetermined operation on the operation unit, switching is performed between a first mode in which the projector is in the projecting state while the operation unit is receiving a pressing operation performed by the operator, and the projector is in the non-projecting state while the operation unit is not receiving a pressing operation performed by the operator (par. 25); and a second mode in which the projecting state of the projector is maintained while the operation unit is not receiving a pressing operation (note par. 33 where the power button may be disposed outside the region C).
	Regarding claim 5, Takashi discloses the projector includes an emitter, and the emitter is switched to be turned on and off in response to a pressing operation on the operation unit (note Fig. 10).
	Regarding claim 6, Takashi discloses the projector includes an emitter and an image forming unit configured to form a projection image through light output from the emitter, and wherein an operational state and a stop state of the image forming unit are switched in response to a pressing operation on the operation unit (note Fig. 10).
	Regarding claim 7, Takashi discloses a controller configured to control an operation of the projector (1010); and a switching unit configured to switch whether to supply power from the controller to the projector in response to a pressing operation on the operation unit (note that the power button in par. 33 of the translation).
	Regarding claim 8, Takashi discloses the main body housing the projector is formed in a shape that can be held by one hand (see Fig. 6).
	Regarding claim 9, Takashi discloses the main body is formed to have a dimension of the projector along an up-and-down direction of the projection image smaller than a dimension along a left-and-right direction of the projection image, and wherein the operating unit is arranged in an upper part on a surface of the main body, corresponding to an upper side of the projection image (see Fig. 8).
	Regarding claim 10, Takashi discloses the main body is formed to have a wide rectangular cross-sectional shape viewed in a projection direction of the projector (note Fig. 8).
	Regarding claim 11, the teaching of Ishigaki discloses a convex part protruding from the main body in a projection direction of the projector, wherein the projector is installed in the convex part (note part 117 in Fig 6).
	Regarding claim 12, Ishigaki discloses the convex part is arranged to have its upper surface be flush with the upper surface of the main body (note part 115a1 in Fig. 6).
	Regarding claim 14, Takashi discloses a detection unit configured to detect a state of the image projection device, wherein the controller controlling the operation of the projector controls a projection image output by the projector based on the state detected by the detection unit (note par. 25).
	Regarding claim 21, Takashi discloses the operation unit is installed to make an angle formed between a direction of a center of an optical axis of the projector, and the pressing direction of the operation unit, be an obtuse angle (see rejection to claim 3), and wherein the upper surface of the image projection device is a curved surface curved toward a bottom surface side of the image projection device along a projection direction (see Fig. 7).
	Regarding claim 25, Ishigaki discloses in a main body, a battery and a board are arranged in a vertical direction such that the battery is placed below the board (note Fig. 8).


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP2008046216) in view of Ishigaki (JP10112891A), further in view of Kotaro (JP2012047850A).
	Regarding claim 13, Ishigaki does not disclose the convex part is formed to have a wide rectangular cross-sectional shape viewed in the projection direction, formed to be smaller than a rectangular shape of the main body, and arranged to be closer to a center in a left-and-right width direction.  Kotaro, from the similar field of endeavor, teaches such shape (Fig. 1).  By using such shape, the housing 100 becomes ecstatically appealing.  Hence, in order to further enhance the outlook of the projector housing that of Takashi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the shape of Kotaro to perform the well known functions as claimed.  The adaption would have been a matter of obvious design choice since the shape does not change the functionality of the invention.
Claims 15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable
over Takashi (JP2008046216) in view of Kawai et al. (2013/0176497).
Regarding claim 15, Takashi does not disclose a wired input receiver
configured to receive as input a video by wire; and a wireless input receiver configured
to receive as input a video by radio, wherein the controller controlling the operation of
the projector sets a priority to each of the wired input receiver and the wireless input
receiver, and in response to receiving as input a video signal into an input receiver
having a higher priority, does not determine whether a video signal is input into an input
receiver having a lower priority, and causes the projector to project the video signal
input into the input receiver having the higher priority.
Kawai, from the similar field of endeavor, teaches the selection of a wired input
and a wireless input (par. 47-65, 157, and 158) by using a priority reservation table (par.
152, 162, and 172). By using the priority reservation table, the input signals can be
selected based on the set priority automatically without the intervention of the user.
Knowing that the input signals in Takashi can be obtained from different
sources, such as wired and wireless sources (note par. 45 of the translation), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Kawai into Takashi so that the input signals could be selected automatically without the need of user’s intervention.	
Regarding claim 19, Kawai discloses the setting operation of the priority is
performed in response to operations performed in a specific sequence on the operation
unit (see par. 162-189).
Regarding claim 20, Kawai discloses a module for wireless communication is
stopped while operating with wired input (par. 53 to 56).
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422